DETAILED ACTION
This action is a supplemental of the notice of allowance (NOA) mailed on 05 January 2022.
This action is in response to applicant’s amendment filed on 11 October 2021.  Claims 1-4, 6-10, and 21-26 are now pending in the present application and claims 5 and 11-20 are canceled.
The Examiner interprets a medium, media, storage medium, machine-readable storage medium, and computer-readable storage medium as only and exclusively to be a non-transitory hardware medium excluding transitory, propagating signal, and/or carrier wave.  Also, see orig. spec. definition of ‘storage medium’ (pg. 31, lines 20-21) that is defined and only limited to hardware devices.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .









EXAMINER'S AMENDMENT

 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Lim (Reg. No.: 68,912) on 03/04/2022.

The application has been amended as follows:

Claims
On line 1 of claim 24, --non-transitory-- has been inserted before “storage”.
On line 1 of claim 25, --non-transitory-- has been inserted before “storage”.
On line 1 of claim 26, --non-transitory-- has been inserted before “storage”.









Allowable Subject Matter
Claims 1-4, 6-10, and 21-26 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-10, and 21-26 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr